ORDER
FREDDY JACOBS of FOREST HILLS, New York who was admitted to the bar of this State in 1988, having pleaded guilty in the United States District Court for the Southern District of New York to Conspiracy to Commit Immigration Fraud in violation of 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), FREDDY JACOBS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that FREDDY JACOBS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FREDDY JACOBS comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law in this State.